Case 1:18-cv-00275-RAL Document 68 Filed 08/18/20 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RONNY J. WESTERFIELD, Case No. 1:18-cv-275
Plaintiff
Vv. RICHARD A. LANZILLO
UNITED STATES MAGISTRATE JUDGE
COMMONWEALTH OF

PENNSYLVANIA, et al.,
MEMORANDUM OPINION AND ORDER
ON DEFENDANTS’ MOTIONS TO
DISMISS OR, IN THE ALTERNATIVE,
MOTIONS FOR SUMMARY JUDGMENT
[ECF NOS. 52 and 56]

Defendants

MEMORANDUM OPINION AND ORDER

I. Introduction

Plaintiff Ronny J. Westerfield initiated this action on September 19, 2018. ECF No. 1. In
the operative amended complaint, filed on October 28, 2019, Plaintiff asserts state law claims of
negligence and breach of contract and he seeks relief pursuant to 42 U.S.C. § 1983, alleging that
certain defendants violated his rights as secured by the United States Constitution during his
incarceration at the State Correctional Institution at Albion (SCI-Albion). ECF No. 50.1

There are two pending dispositive motions. The Medical Defendants (Correct Care
Solutions, Doctor Jose Boggio, and Alexis Sacara) have filed a Motion to Dismiss or, in the
alternative, Motion for Summary Judgment. ECF No. 52. The Corrections Defendants (the
Commonwealth of Pennsylvania, the Pennsylvania Department of Corrections, John E. Wetzel,

Michael Clark, Sydney Campbell and Daryll Wolfe) have filed a Motion to Dismiss or, in the

 

' The Court has jurisdiction over Plaintiff's claims pursuant to 28 U.S.C. § 1331.
Case 1:18-cv-00275-RAL Document 68 Filed 08/18/20 Page 2 of 9

alternative, Motion for Summary Judgment. ECF No. 56. These motions have been fully briefed
and are ripe for disposition.”
Il. Standards of Review

A. Motion to Dismiss

A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal
sufficiency of the complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (Gd Cir. 1993). In deciding a
motion to dismiss, the court is not opining on whether the plaintiff will be likely to prevail on the
merits; rather, the plaintiff must only present factual allegations sufficient “to raise a right to relief
above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007) (citing 5
C. Wright & A. Miller, Federal Practice and Procedure § 1216, pp. 235-236 (3d ed. 2004)). See
also Ashcroft v. Iqbal, 556 U.S. 662 (2009)). A complaint should only be dismissed pursuant to
Rule 12 (b)(6) if it fails to allege “enough facts to state a claim to relief that is plausible on its
face.” Twombly, 550 U.S. at 570 (rejecting the traditional 12 (b)(6) standard established in Conley
v. Gibson, 355 U.S. 41 (1957)). In making this determination, the court must accept as true all
well-pled factual allegations in the complaint and views them in a light most favorable to the
plaintiff. U.S. Express Lines Ltd. v. Higgins, 281 F.3d 383, 388 (3d Cir. 2002).

B. Motion for Summary Judgment

Federal Rule of Civil Procedure 56(a) requires a court to render summary judgment “if the
movant shows that there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]his standard provides that the mere

existence of some alleged factual dispute between the parties will not defeat an otherwise properly

 

2 The Court notified Plaintiff that the Court would treat the instant motions as motions for summary judgment to the
extent they were based upon assertions that Plaintiff failed to exhaust his administrative remedies. ECF Nos. 54 and
58.
Case 1:18-cv-00275-RAL Document 68 Filed 08/18/20 Page 3 of 9

supported motion for summary judgment; the requirement is that there be no genuine issue of
material fact.” Anderson y. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). A disputed fact is
“material” if proof of its existence or nonexistence would affect the outcome of the case under
applicable substantive law. Jd. at 248; Gray v. York Newspapers, Inc., 957 F.2d 1070, 1078 (3d
Cir. 1992). A dispute is “genuine” if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party. Anderson, 477 U.S. at 257; Brenner v. Local 514, United Bhd.
of Carpenters and Joiners of Am., 927 F.2d 1283, 1287-88 (3d Cir. 1991).

In determining whether a genuine issue of material fact remains for trial, the court must
consider the evidence and all reasonable inferences to be drawn therefrom in the light most
favorable to the nonmoving party. Moore v. Tartler, 986 F.2d 682 (3d Cir. 1993); Clement vy.
Consol. Rail Corp., 963 F.2d 599, 600 (3d Cir. 1992); White v. Westinghouse Elec. Co., 862 F.2d
56, 59 (3d Cir. 1988). To defeat a properly supported motion for summary judgment, however,
the nonmoving party may not rest on the unsubstantiated allegations of his or her pleadings but
must identify evidence that demonstrates the existence of a genuine issue of material fact. Celotex
Corp. v. Catrett, 477 U.S. 317, 324 (1986). Furthermore, the party opposing the motion “must do
more than simply show that there is some metaphysical doubt as to the material facts.” Matsushita
Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 586 (1986). The moving party may also rely upon
the absence of evidence to support an essential element of the opposing party’s claim as a basis
for the entry of summary judgment because “a complete failure of proof concerning an essential
element of the nonmoving party’s case necessarily renders all other facts immaterial.” Celotex,

477 U.S. at 323. See also Harter v. G.A.F. Corp., 967 F.2d 846, 851 (3d Cir. 1992).
Case 1:18-cv-00275-RAL Document 68 Filed 08/18/20 Page 4 of 9

IH. Background

In the operative complaint, Plaintiff alleges the following. On December 8, 2016, between
approximately 5:00 p.m. and 5:30 p.m., Plaintiff exited Bravo Unit at SCI-Albion to go to supper.
ECF No. 50 4 19. He took several steps and slipped on the ice, slamming his head and back on
the sidewalk. /d. § 20. He remained lying on the sidewalk for 15 to 50 minutes before the medical
nursing staff arrived. Jd. §]21. He was unable to move his head or sit up without extreme difficulty
in his neck and lower back. Jd. § 22. Plaintiff was escorted to the infirmary and examined by the
prison medical staff while awaiting an ambulance to take him to UPMC Hamot in Erie County,
Pennsylvania. Id. 23. He stayed at UPMC Hamot for 24 hours and there underwent an MRI and
aCT scan. Id. § 24. He returned to SCI-Albion with a C-collar around his neck with instructions
to have a second MRI and then follow up with a neurosurgeon. Jd. ¢ 25.

In February 2017, after having the second MRI, Plaintiff saw a neurosurgeon in Meadville,
Pennsylvania, where it was determined that Plaintiff should see a professional pain specialist. Id.
§ 26. Correct Care Solutions (“CCS”) had denied the recommendation for Plaintiff to see a pain
specialist. Jd. §27. Upon consultation with P.A. Sacara, Plaintiff agreed to let her act as his pain
management provider for the constant severe pain he was experiencing. Jd. 4 28. With Sacara’s
assistance, Plaintiff tried multiple sources of pain relief, all of which were of no help. Jd. ¥ 29.
Sacara eventually informed Plaintiff that there was nothing else she could do. /d. ¥ 30. Plaintiff
continues to experience severe pain. Jd. J 31.

Plaintiff asserts Count One against the Pennsylvania Department of Corrections,
Superintendent Michael Clark, Captain Sydney Campbell, C.O. Daryll Wolfe, and C.O. John/Jane

Doe,’ for negligence related to the condition of the sidewalk. /d. at 9-11. Plaintiff asserts Count

 

3 Plaintiff has never identified this defendant nor has this defendant been served.
Case 1:18-cv-00275-RAL Document 68 Filed 08/18/20 Page 5 of 9

Two against the Commonwealth of Pennsylvania and the Pennsylvania Department of Corrections
for breach of contract related to the condition of the sidewalk. /d. at 12-13. Plaintiff asserts Count
Three against CCS, Physician’s Assistant Alexis Sacara, and Dr. Jose Boggio, alleging deliberate
indifference of his medical needs in violation of the Eighth Amendment. J/d. at 13-14.

IV. Analysis

A. The Medical Defendants’ Motion

In support of their motion, the Medical Defendants first assert that they are entitled to
judgment as a matter of law because Plaintiff failed to properly exhaust his administrative
remedies, as required by the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). ECF
No. 53 at 5-12.

The PLRA’s exhaustion provision states: “No action shall be brought with respect to prison
conditions under [42 U.S.C. §] 1983, or any other Federal law, by a prisoner confined in any jail,
prison, or other correctional facility until such administrative remedies as are available are
exhausted.” 42 U.S.C. § 1997e(a). Exhaustion is a “threshold issue that courts must address to
determine whether litigation is being conducted in the right forum at the right time [,]” and must
“be determined by a judge, even if that determination requires the resolution of disputed facts.”
Small v. Camden Cty., 728 F.3d 265, 269-70 (3d Cir. 2013) (citations omitted) (emphasis in
original). Failure to exhaust is an affirmative defense that must be pleaded and proven by the
defendants; it is not a pleading requirement for the prisoner-plaintiff. Jones v. Bock, 549 U.S. 199,
212 (2007).

To properly exhaust administrative remedies under the PLRA, “prisoners must complete
the administrative review process in accordance with the applicable procedural rules, rules that are

defined not by the PLRA, but by the prison grievance process itself.” Robinson v. Superintendent
Case 1:18-cv-00275-RAL Document 68 Filed 08/18/20 Page 6 of 9

Rockview SCI, 831 F.3d 148, 153 (3d Cir. 2016) (internal quotations and citations omitted). Courts
do not have discretion to decide whether exhaustion should be excused, Ross v. Blake, 136 S. Ct.
1850, 1858 (2016), and there is no exception to the exhaustion requirement based on “futility.”
Ahmed v. Dragovich, 297 F.3d 201, 206 (3d Cir. 2002) (citations omitted).

Relevant to these proceedings is the official Inmate Grievance System of the Pennsylvania
Department of Corrections (“DOC”), which is governed by Administrative Directive 804 (“DC-
ADM 804”). The grievance process provided therein consists of three steps: (1) initial review by
a Grievance Officer of an inmate grievance; (2) appeal to the Facility Manager to review the
decision of the Grievance Officer; and (3) final review or appeal to the Secretary's Office of Inmate
Grievance Appeals (“SOIGA”) to review the decision of the Facility Manager. See DC-ADM 804
(April 27, 2015); see also Smith v. Sec'y of the Pa. Dep't of Corr., 747 Fed. Appx. 101, 103-104
(3d Cir. 2018) (discussing the three-step grievance process set forth in DC-ADM 804). DC-ADM
804 provides, in pertinent part, that “[t]he inmate must submit a grievance to the Facility Grievance
Coordinator/designee, usually the Superintendent’s Assistant, within 15 working days after the
event upon which the claim is based.” DC-ADM § 1.A.8.

On March 2, 2017, Plaintiff filed Grievance No. 667556, his only grievance concerning his
slip and fall accident and resulting injury. ECF No. 53-1 at 2-3. Therein, he provided the following
statement of his grievance:

On December 8, 2016 as I was leaving Bravo Unit at about
5:15-5:30 pm for Dinner, I slipped on the ice, slamming my
head and back on the sidewalk. I laid there approximately 10
minutes in the snow before the medical department arrived.
I was then taken to UPMC Hamot for CT scan & MRI. On
the evening the following day I left Hamot and returned to
S.C.1. Albion with a C-collar on my neck. 2 months and 1
week later, after having another MRI, I saw a neurosurgeon

for the results. He recommended that I see a pain specialist
to see if the nerve damage/pain I am having from my neck,
Case 1:18-cv-00275-RAL Document 68 Filed 08/18/20 Page 7 of 9

over my shoulder to my right pec[] is permanent or can be
treated over time with pain management and/or therapy.
Obviously, thank God Almighty my neck and spine is intact.
As aresult of my fall, Iam forced to endure constant pain in
the areas that I described above that feel like Jellyfish
constantly stinging my in my chest. Constant aches and
stiffness in my neck. My lower back starts to cramp when I
walk a good distance (say, from Juliet Unit to Dining Hall
b/d[)]. The pain and discomfort gets quite unb[ear|ble and
it is difficult to get to sleep at night. I have been
removed/released from my job and am finding it difficult to
find another one due to the extent of my injuries.

I would just like to see the grounds salted & shoveled
properly and to be justifiably compensated for the pain and
suffering that I have to endure. If this turns out to be a
permanent injury, it will greatly [a]ffect my life once I am
released from my incarceration.

Id.

Plaintiff's grievance did not name any of the Medical Defendants or take issue with any
treatment or other conduct provided by the Medical Defendants. At the initial review stage, this
grievance was rejected because it was not submitted within fifteen working days after the event
upon which it was based. /d. at 4. Plaintiff appealed to the Facility Manager, explaining that his
grievance was tardy because he was in the infirmary until February 9, 2017, and he did not know
he had to file a grievance for falling on a walkway that was not properly shoveled or salted because
he assumed that SCI-Albion would automatically take responsibility. /d at 5. The Facility
Manager upheld the initial rejection because the grievance was not submitted within fifteen
working days after the events upon which the claims were based. Jd. at 6. Plaintiff then filed an
appeal to final review, again explaining that his initial grievance was filed “late” because he did

not know he had to file one “for falling because they failed to shovel and salt the sidewalk. I just

assumed that D.O.C. would automatically offer to help compensate me due to my injuries.” Id. at
Case 1:18-cv-00275-RAL Document 68 Filed 08/18/20 Page 8 of 9

7. The final appeal decision from SOIGA was a dismissal upon a finding that the grievance was
properly rejected at the facility level because it was not submitted within fifteen working days after
the events upon which the claims were based. /d. at 1.

In response to the Medical Defendants’ argument that he failed to exhaust his
administrative remedies, Plaintiff argues that they have erroneously calculated the relevant 15-day
time period as beginning on the date of the fall when it truly began on February 25, 2017, the date
on which Plaintiff “concluded that the medical department would not treat his medical injuries that
he sustained as a result of unsh[ovel]ed and unsalted sidewalks.” ECF No. 66 at 2. He asserts that
“tt took 21 days for Plaintiff to realize the full gravity of his injuries and that the pain and agony
caused by these injuries would not go away - as the Defendants had informed him it would.” Jd.
at 5. Plaintiff does not provide any explanation as to how he came to this realization on
February 25, 2017. Further, to the extent it is relevant, the time between the December 8, 2016,
fall and February 25, 2017, was approximately 48 days -- not 21.

In any event, Plaintiff does not dispute that the grievance was filed more than fifteen days
after his fall. The sole event grieved by Plaintiff therein is the fall on December 8, 2016. He was
required by the applicable procedural rules provided by the prison grievance process to file any
grievance concerning the fall within fifteen working days of this event. He did not. He therefore
failed to properly exhaust his administrative remedies for any claim related to injuries from his fall
and thus he cannot obtain bring any federal action with respect to such a claim. Accordingly, the
Medical Defendants are entitled to judgment as a matter of law on Claim 3, the sole claim asserted

against them.
Case 1:18-cv-00275-RAL Document 68 Filed 08/18/20 Page 9 of 9

B. The Corrections Defendants

Accordingly, the only claims remaining in this case are state law claims against the
Corrections Defendants.* Where all claims over which this Court has original jurisdiction have
been dismissed, this Court may decline to exercise supplemental jurisdiction over the remaining
claims. Carbone v. City of New Castle, 2017 U.S. Dist. LEXIS 191012 at *48 (W.D. Pa. Nov. 20,
2017) (citing 28 U.S.C. § 1367(c)(3)). Indeed, the United States Court of Appeals for the Third
Circuit has instructed that, “absent extraordinary circumstances, pendent jurisdiction should be
declined where the federal claims are no longer viable.” Shaffer v. Bd. of Sch. Dir. Albert Gallatin
Area Sch, Dist., 730 F.2d 910, 912 (3d Cir. 1984) (internal quotations omitted). Because there are
no extraordinary circumstances surrounding this case which would warrant the exercise of
supplemental jurisdiction, Plaintiff's pendent state law claims are dismissed without prejudice to
raise them in state court.
V. Conclusion

For the reasons discussed herein, the Medical Defendants’ Motion for Summary Judgment,
ECF Nos. 52, is GRANTED. The remaining state law claims against the Corrections Defendants
are DISMISSED without prejudice to raise in state court. The Corrections Defendants’ Motion to

Dismiss or, in the alternative, Motion for Summary Judgment, ECF No. 56, is DENIED AS

MOOT. The Clerk is to mark this case se
4

RICHARD A. LANZILLO 7
United States Magistrate Judge

 

Dated: Glo ges 7 1G, Z2O2-0

 

“ The Corrections Defendants also raise the defense of failure to exhaust in support of their motion, citing the PLRA,
ECF No. 57 at 4-10; however, Plaintiff has not asserted any federal claim against the Corrections Defendants, so this
defense does not merit them relief. As set forth above, the PLRA’s exhaustion provision concerns only actions brought
under 42 U.S.C. § 1983 or other federal law.
